Case 2:21-cv-02725-VAP-KS Document 9 Filed 04/19/21 Page 1 of 2 Page ID #:34




                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES – GENERAL

 Case
               2:21-cv-02725-VAP-KSx                      Date April 19, 2021
 No.
 Title Anthony Bouyer v. Mabek Co. et al.



 Present: The Honorable VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

           CHRISTINE CHUNG                                     Not Reported
             Deputy Clerk                                      Court Reporter

  Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
               None Present                                    None Present

 Proceedings: MINUTE ORDER TO SHOW CAUSE (IN CHAMBERS)


       The Complaint filed in this action asserts a claim for injunctive relief arising
out of an alleged violation of the Americans with Disabilities Act (“ADA”), 42
U.S.C. §§ 12010–12213, and a claim for damages pursuant to California’s Unruh
Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51–53. It appears that the Court
possesses only supplemental jurisdiction over the Unruh Act claim, and any other
state law claim that Plaintiff may have alleged, pursuant to the Court’s
supplemental jurisdiction. See 28 U.S.C. § 1367(a).

         The supplemental jurisdiction statute “reflects the understanding that,
when deciding whether to exercise supplemental jurisdiction, ‘a federal court
should consider and weigh in each case, and at every stage of the litigation, the
values of judicial economy, convenience, fairness, and comity.’” City of Chicago
v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (emphasis added) (quoting
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). The Court therefore
orders Plaintiff to show cause in writing why the Court should exercise
supplemental jurisdiction over the Unruh Act claim and any other state law claim
asserted in the Complaint. See 28 U.S.C. § 1367(c).



 Page 1 of 2                    CIVIL MINUTES – GENERAL      Initials of Deputy Clerk cch
Case 2:21-cv-02725-VAP-KS Document 9 Filed 04/19/21 Page 2 of 2 Page ID #:35




      In responding to this Order to Show Cause, Plaintiff shall identify the
amount of statutory damages Plaintiff seeks to recover. Plaintiff and Plaintiff’s
counsel shall also support their responses to the Order to Show Cause with
declarations, signed under penalty of perjury, providing all facts necessary for the
Court to determine if they satisfy the definition of a “high-frequency litigant” as
provided by California Civil Procedure Code sections 425.55(b)(1) & (2).
Plaintiff shall file a Response to this Order to Show Cause by no later than
May 14, 2021. Failure to timely or adequately respond to this Order to Show
Cause may, without further warning, result in the dismissal of the entire action
without prejudice or the Court declining to exercise supplemental jurisdiction over
the Unruh Act and other state law claims, if any, and the dismissal of any such
claims pursuant to 28 U.S.C. § 1367(c).



      IT IS SO ORDERED.




Page 2 of 2                   CIVIL MINUTES – GENERAL      Initials of Deputy Clerk cch
